UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2275



CYNTHIA LEE WHITAKER,

                                              Plaintiff - Appellant,

          versus


TITMUS OPTICAL INC.,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-02-96-3)


Submitted:   January 30, 2003             Decided:   February 4, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cynthia Lee Whitaker, Appellant Pro Se.    Lynn Forgrieve Jacob,
Aaron Scott Walters, WILLIAMS, MULLEN, CLARK & DOBBINS, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cynthia Lee Whitaker appeals from the district court’s order

denying relief in her employment discrimination action.     We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.      See Whitaker v.

Titmus Optical Inc., No. CA-02-96-3 (E.D. Va. Oct. 7, 2002).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2